Detailed Action

1. This Office Action is submitted in response to the Application filed 10-25-2019, wherein claims 1-28 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) second paragraph:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2. Claims 1-28 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01.
For example; claim 1 recites; “A charged particle beam device which emits a charged particle beam to a sample, the charged particle beam device comprising: a charged particle source which emits the charged particle beam; an acceleration electrode which accelerates the charged particle beam emitted by the charged particle source; an objective lens which focuses the charged particle beam on the sample; an electrostatic lens which is disposed between the acceleration electrode and the objective lens; and a deflector which is disposed between the acceleration electrode and the electrostatic lens, wherein at least one of electrodes which constitutes the electrostatic lens is formed of a magnetic body, and the charged particle beam device further comprising: a magnetic field generating element which is magnetically connected to the electrode and generates a magnetic field having a function of deflecting the charged 
The applicant’s published specification discloses at [0029]-[0039] that, lens 4 includes electrodes 41-43 shown below in Figure 2, where the electrodes 41-43 are machined into a dimension and shape controlled with a machining tolerance such that each component can be combined at a fitting portion and when the machining tolerance is set such that respective fitting portions are in clearance fit, the axis deviation of the center holes of the electrode 42 and the electrode 43 is about 50 micrometers to 60 micrometers at maximum.  When there is such a deviation of the center axis, an unexpected aberration is generated due to the generation of the electric field which is not rotationally symmetric..

    PNG
    media_image1.png
    306
    333
    media_image1.png
    Greyscale

When the center hole of each electrode is rotationally symmetric, the focusing field is also rotationally symmetric, but when the center hole of each electrode is an ellipse or has a large irregularity, an electric field which is not rotationally symmetric may be generated, and thus a large geometric aberration may be generated. See [0029]. 




    PNG
    media_image2.png
    520
    471
    media_image2.png
    Greyscale

In order to correct the axis deviation two magnetic field generating elements (magnetic bar 45 and coil 46) are disposed on an outer peripheral portion of the electrode 43, and by controlling the current amount supplied to the coil 46, it is possible to prevent unexpected aberration caused by the axis deviation of the center hole of respective electrodes which constitute the electrostatic lens 4, so as to eliminate the deflection of the electron beam 10 caused by the axis deviation of the electrode. Thus, the deflection field can be corrected such that the chromatic aberration and the geometric aberration are minimized at the same time. See [0037].

As a result, it is possible to minimize the geometric aberration caused by the axis deviation, and to minimize the chromatic aberration by bringing the position through which the electron beam passes, closer to the optical axis of the electron beam (that is, the center axis of the center holes of the electrodes which constitute the electrostatic lens). See {0039]
As described above, when two or more magnetic field generating elements are disposed along an outer periphery of an electrode of the electrostatic lens, the aberration caused by the axis deviation of the center holes of the electrodes of the electrostatic lens can be corrected .
Therefore, controlling the current amount supplied to one of the magnetic field generating elements in order to correct the deflection field caused by the axis deviation of the center holes of the electrodes of the electrostatic lens making the electron beam pass through, is essential to the invention, yet independent claim 1 fails to include a limitation that describes controlling the current amount supplied to one of the magnetic field generating elements in order to correct the deflection field caused by the axis deviation of the center holes of the electrodes of the electrostatic lens.

The basis for the examiners conclusion that the claims fail to include subject matter that the inventor regards as essential to the invention, has been obtained from a detailed review of the applicant’s disclosure, particularly paragraph’s [0029]-[0039] and Figure’s 3 and 4 of the applicant’s published specification, from which the examiner has construed the claims in light of the entire disclosure and concluded that, the applicants regard the invention to be the disposing of magnetic elements (coil 46 and magnetic bar 45) around the outer peripheral portion of an electrode of the electrostatic lens, in order to .  correct aberration caused by the axis deviation of the center holes of the electrodes of the electrostatic lens.

A preliminary search was performed, but no prior art reference could be applied to the claims until the issues described in the § 112 rejection above have been addressed.	
	
Conclusion	


directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim

can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
PJ
February 26, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881